PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/921,115
Filing Date: 23 Oct 2015
Appellant(s): Eggenberger et al.



__________________
Edward P. Ryan
(Reg. No. 64912)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

(2) Response to Argument
I. (Brief pg.8-11: Section B1- Claims 1, 3-8 and 10-18) The Appellant argued that the Examiner disregards actual claim language by forming her rejection against features which are not recited. Specifically:
	A. (Brief pg.10):

    PNG
    media_image2.png
    58
    680
    media_image2.png
    Greyscale

	
The Examiner respectfully disagrees that giving the broadest reasonable interpretation is erroneous. Claims 1, 10 and 16 all recite “a sensor configured to measure a person’s biometric signals” and “a processor configured to process the biometric signals to produce a life fire graph.” None of the independent claims, nor dependent claims further limit a specific type of  specific type of biometric signals measured/processed. Thus, the “sensor” and the “biometric signals” are given the broadest reasonable interpretation to generically and broadly include all types of existing biometric sensors for measuring different biometric signals. 
This interpretation is supported by the Appellant’s own Specification [0031]: 
[0031] Referring now in detail to the figures in which like numerals represent the same or similar elements and initially to FIG. 1, an exemplary method for matching a person to a job role based on their competencies is illustratively depicted. In block 102, raw biometric data is collected for the person over a period of time. It is contemplated that this data can include any of a number of different forms of biometric data (e.g., skin conductivity, brainwaves, blood sugar levels, or other signals from the sympathetic or parasympathetic nervous systems) but for the sake of simplicity only heart rate variability is described herein.

	The Appellant’s own Specification, cited above, clearly indicates that biometric data “can include any of a number of different forms of biometric data”, and provided the specific examples of: skin conductivity, brainwaves, blood sugar levels, and other para-sympathetic or sympathetic nervous systems signals. Accordingly, the Examiner’s interpretation is not baseless, nor inappropriate, as alleged by the Appellant. But looking at the Appellant’s Disclosure as a whole, only heart rate variability (HRV) data, and heart rate sensor are discussed with regard to producing a life fire graph, and remotely correlated with various personality traits as required by the claim, see Specification [0034-0037]. 
With this interpretation in mind, the Examiner then looks to the following claim limitation which requires “a processor configured to process the biometric signals to produce a life fire graph.” To this feature, claims 1, 10 and 16, all provide the definition that a life fire graph “comprise[s] a heat map that correlates an intensity of change in the biometric signals at different frequencies at different points in time” which can be produced by performing a Fourier Transform or other undisclosed mathematical transform on the measured biometric data all types of biometric signals can be measured and analyzed to produce a life fire graph based on the instructions given by the Appellant. 
	 
	B. (Brief pg. 10-11)

    PNG
    media_image3.png
    76
    723
    media_image3.png
    Greyscale

The Examiner respectfully disagrees that the interpretation of those (i.e. life fire) graphs are irrelevant with regard to whether the claim matter is enabled by the current Disclosure. Specifically, each of claims 1, 10 and 16 recite “compare the life fire graph to a plurality of stored biometric profiles… to evaluate at least one personality characteristics of the person based on correlations with the plurality of stored profiles to assign job roles…” In the claims, the evaluation of personality characteristic(s) is based on the comparison of life fire graphs to stored biometric profiles, wherein the comparison results in evaluation of personality characteristics based on said correlations. 
In order to interpret this limitation and how the comparison and evaluation steps are carried out, the Examiner refers to the Appellant’s Specification [0034-0037] which briefly discusses using HRV to produce life fire graphs at different frequencies shown in Figs. 3a-3e, each representing and corresponding to a different personality trait. The Specification then goes on to state that “biometric profiles” correspond to various known physical and emotional traits associated with different job roles ([0037]). Thus, under BRI, the compare and evaluate 
The underlying concept in the recited claim limitation requires one or more correlations between each of the claim elements: biometric data, life fire graphs, personality trait(s), biometric profiles, and job role. The importance of this correlation cannot be overstated, all independent claims recite “based on correlations with the plurality of stored profiles”; also in the Specification (e.g. [0036: 2nd sentence] “HRV measurements can also be correlated with various personal traits.”  [0039: last sentence] “build new profiles from input biometric data, using correlations between the input data and the stored profiles.”) And yet, the Disclosure, as a whole, never clearly states what the correlations are, or how each claim element is correlated with another. For example, Figs. 3a-3e is supposedly a correlation of HRV to different personality traits according to Specification [0036]. However, there is no discussion as to what   specific parameter/feature of a life fire graph is used to correlate with each of the personal traits of high achievement, will, intuition, change or innovation shown. In order words, the Appellant has not shown how to interpret the life fire graphs relative to the biometric profiles in order to enable to recited comparison step for evaluation of at least one personality characteristic. 
As another example, the Appellant states that biometric profiles of successful leaders/managers are built and compared with a person’s biometric data (presumably via life fire graphs) based on “a high degree of adaptability” (Specification [0038]). But as to how adaptability is evaluated based on measured biometric signals, or life fire graphs, or biometric profiles; this is not further explained in the Disclosure. 
unknown. The Disclosure does not enable a person of ordinary skill in the art to produce a life fire graph, similar to the ones shown in Figs. 3a-3e, based on biometric signals. 
The Appellant’s Disclosure also lacks sufficient description to enable “compare the life fire graph to a plurality of stored biometric profiles… to evaluate at least one personality characteristic of the person based on correlation with the plurality of stored profiles to determine job roles” because the Appellant has not shown how to interpret the life fire graphs relative to the biometric profiles in order to derive the personality traits, not even the various traits mentioned throughout the Specification. 
As to the Appellant’s argument that the Examiner ignoring the limitation “said life fire graph comprising a heat map that correlates an intensity of change in the biometric signals at different frequencies at different points in time.” The Examiner interprets this limitation as wholly directed to using a Fourier Transform or other types of mathematical transform on the measured biometric signals; the Examiner’s interpretation is supported by Specification [0035]. To this point, the Appellant only provides two examples in [0036] (e.g. “measuring a strong HRV response in the range 0.15 Hz to 0.4 Hz is an indication of having the talent "intuition," while a strong HRV response in the range 0.0033 Hz to 0.04 Hz is indicative of "achievement."”) But as to how these frequencies are determined or why these frequencies are associated/correlated with intuition or achievement, are completely unknown and not further discussed. Thus, the Disclosure only discusses the determination of intuition, or achievement ambiguous manner. The Disclosure has not discussed life fire graphs in enough detail to enable evaluating other personal traits using any other biometric signal aside from HRV. 

C. (Brief: pg. 12)

    PNG
    media_image4.png
    146
    703
    media_image4.png
    Greyscale

	With regard to this argument, please refer to the Examiner’s discussed under section B above.
D. (Brief: pg. 13) 
    PNG
    media_image5.png
    263
    712
    media_image5.png
    Greyscale
 
The Examiner concurs that these questions are not explicitly stated in the claim language. However, as discussed earlier in sections A and B, these concepts are tied to the underlying inventive concept of analyzing biometric data to produce life fire graphs, and comparing life fire graphs to biometric profiles to evaluate personality traits to optimize health and performance 
The Appellant then goes on to argue that the Specification [0038] shows an example correspondence between the personality characteristic of “adaptability” and the job role that is “high pace” with “quickly changing conditions” The Examiner first wishes to note that these terms: adaptability, high pace, and quickly changing, are all subjective and relative terms which are not explicitly defined in the Specification. Second, the Specification has not shown how to derive said “adaptability” as a personality trait based on measured biometric signals or life fire graph(s), and which job roles are considered “high pace” or has “quickly changing conditions.”
The current 112(A) rejection is not a matter of clarity or definiteness (as argued by the Applicant in pg. 12: last line), because the metes and bounds of the invention is clearly established in the claims’ language. The issue at hand is whether there is sufficient discussion in the Disclosure as to enable a person of ordinary skill in the art to how to make and produce the claimed invention. The Examiner maintains that the questions raised in the rejection is based on the lack of sufficient description to enable the invention recited in the claims.

	E. (Brief: pg. 14-15)

    PNG
    media_image6.png
    230
    721
    media_image6.png
    Greyscale

	With regard to this argument, the Applicant points to the Specification [0018] which states that a person’s emotional and physical well-being state can be inferred from a person’s bio-feedback. Firstly, with regard to the term “bio-feedback”, this is typically a term used in the art to infer biometric/physiological parameters detected from a subject when the subject is exposed to a controlled/predetermined set of stimulus (e.g. visual or physical stress). The context of [0018] does not mention anything with regard to providing a stimulus; therefore, the so-called bio-feedback is interpreted as a set of biometrics signals measured under unknown conditions. Accordingly, the Examiner does not understand how a person of ordinary skill in the art would be able to infer “a person’s competencies and traits” based on bio-feedback, since there is no correlation between the person’s surroundings when the biometrics signals are measured. For example, a set of biometrics signals, (e.g. heart rate), merely shows that a person’s heart rate is increasing, decreasing, steady or varied; but without knowing the stimulus or the physical/emotional stress that causes the variation in heart rate, how does the Appellant make the determination that the biometric, e.g. heart rate (variability), indicated competencies and traits when varied heart rate can be caused by a plethora of reasons that is not related to the person’s physical or emotional wellbeing. In fact, varied heart rate is a symptom of another underlying health condition. 
	Second, Specification [0018] provides that a profile is built by measuring a person’s biometric data, the profile represents the person’s talents, well-being states, competencies and traits; where the person’s profile is compare to other profiles. With regard to this statement, the same questions from above remains: how does the Appellant relate biometrics to the so called “competencies”, “traits” and “talents” in order to build these profiles for comparison?	The Appellant (in pg. 15) goes on to argue that the Specification [0039] explicitly states "by hand," using a person's known traits, competencies, and well-beings states…”
The Specification does not explain what is meant by building by hand. Given its plain definition, it is the Examiner’s understanding that this requires a person to be present to manually form a collection of traits, competencies and well-being into a profile by hand; which can be entirely subjective to said person’s preferences or knowledge. Since there is no clear rule or guideline provided in the Specification, it is still unclear to the Examiner as to how does a person of ordinary skill in the art go from acquiring biometric data (Fig. 6: 602) to building a profile (in Fig.6: 604) since it would appear that the entire process is within the head of the person that’s building said profile by hand. 
	Finally (pg. 15: last sentence-pg. 16: first sentence), the Appellant states that “the stored biometric profiles are treated as given” and that “the Examiner’s focus on how biometric profiles may be associated with particular traits and characteristics is outside the scope of the present claims.” The Examiner respectfully disagrees with these statements, because the Examiner maintains that the crux of the invention is based on the correlation of biometric data, biometric profile, personality traits, and job roles; when it is unclear how each of these are correlated to the another, the comparison and evaluation steps in the claims are not enabled. This correlation is analogous to a medical diagnosis process in which a collection of symptoms are correlated to a particular disease. In a way that when a patient exhibits a subset or full set of symptoms, a medical diagnosis of the particular disease can be made based on the known correlation of symptoms to disease(s). Similarly, in the claimed invention, the correlation of which biometric features indicate which personality characteristics, and which personality characteristics is must be shown, in order to enable comparison and evaluation steps in claims 1, 10 and 16. 
As such, the Appellant’s evidence is not convincing in clearly providing a correlation between biometric data and biometric profile, in order to enable the limitations “compare the life fire graph to a plurality of stored biometric profiles” and “evaluate at least one personality characteristic of the person based on correlations with the plurality of store profiles…”

F. (Brief: pgs. 16-17)
	The Appellant provides evidence against the Examiner’s Wands factors analysis. 
	Regarding factor (F): the Appellant argued that the claims do not recite producing a life fire graph for particular traits, and wherein a user’s traits are determined by comparison of a subject’s life fire graph to biometric profile that have known traits. As reasoned earlier under Argument E, the instant Disclosure lacks sufficient direction as to how to match a job role based on the comparison of life fire graphs to biometric profiles, because the so called biometric profile that have known traits are built ‘by hand’ according to Specification [0039]. This is understood by the Examiner as these profiles are built manually by a person based on rules and guidelines (i.e. correlations) which are entirely in the person’s head. Since these profiles are built by hand, and the Disclosure does not discuss how to build the biometric profiles to correlate with biometric signals or personality traits, the Inventor thus does not provide enough directions. 
	Regarding factor (G), the Appellant argued that the claims do not require all biometrics. The Examiner respectfully disagrees because the independent claims 1, 10 and 16 all broadly states “measure a person’s biometric signals” without further limiting which biometrics signals. The Appellant’s Disclosure only discusses one type of biometric in detail; while the 
	Regarding factor (H), the Appellant argued that the German language NPL document clearly shows the use of a person’s talents and status of the physical-mental capacity in HR management; and referenced two related websites for support. However, the German language NPL document (<www.autonomtalent.com> dated 2007) does not mention anything with regard to “life fire graphs” or show how to correlate a person’s talents with biometrics. The original document and English translation are provided in this section for reference. As for the two hyperlinks (<https.//www.autonotalent.com/en>), the earliest version of both of these sites dates back to 2017; which is after the effective filing date of the instant application; thus fail to establish the current state of art at the time of invention. 
The following is a Google translation (German- English) of the main body text of the original NPL German language document.

    PNG
    media_image7.png
    662
    866
    media_image7.png
    Greyscale

English translation to section A: “After intensive research and development work, we were the first company to succeed, to combine two core topics of HR management in an innovative way: by means of an objective method we measure and recognize talent and the status of the physical-mental capacity. Together with you we design individual programs according to the requirement of your organization in order to strength the most important resource- the people- in a sustainable way.”

English translation to section B: “I am pleased to be able to offer you a very effective instrument for your personnel work to our programs, your organization and every single employee benefit from it!”

G. (Brief: pgs. 18-20)
Regarding factor (A), the Appellant repeats the argument that the Examiner’s broad interpretation of using all biometrics signals is blatantly false. But the Examiner remains unconvinced since the Specification [0031: last sentence] clearly states “data can include any of a number of different forms of biometric data…” None of the claims further narrow which specific biometric signals are actually required. Therefore, the breadth of the claim at least includes all types of different biometric data as mentioned in the Applicant’s Specification. 
Regarding factor (B), the Examiner respectfully apologizes for the wording in the rejection. The inventive concept is directed to using biometrics to produce life fire graphs for comparison with biometric profiles, in order to evaluate and optimize health and career path. The nature of the invention differs from known personality tests for job qualifications, because these test typically are based on a person’s subjective responses. Whereas the current invention uses biometrics to objectively determine the person’s personality traits based on the concept of “life fire graphs” and “biometric profiles.” Also, it has been known in the field that certain biometrics (e.g. heart rate, skin conductance response) can be monitored to objectively determine a person’s stress levels or emotional feelings, this also differs from the nature of the current invention which recites “personality characteristics” because feelings are not equivalent to personality traits/characteristics. As such, the current invention would necessitate undue experimentation since the claimed concepts links together biometrics and personality traits in an objective evaluation via “life fire graphs” which is not previously known in the art.
Regarding factors (C) and (D), with regard to the state of art, the Appellant had previously rely on the German NPL doc as evidence, and the Examiner has clearly provided that the Appellant’s alleged support for state of art fails to clearly provide evidence for correlating biometric signals with personality traits by “life fire graphs.” Because the term “life fire graph” is the Appellant’s own invention and nomenclature. And the translated NPL doc, as shown above, is merely a business manifesto which is completely irrelevant as to using biometrics to ultimately assign job roles, as claimed. 
 known traits or is built ‘by hand’ (Specification [0032, 0037]). These arguments are not convincing because it is the correlations between these different types of claimed elements that enable the comparison and evaluation steps. And the Disclosure has clearly not shown to sufficient detail as to how to correlate the different types of data to enable a person of ordinary skill in the art to build this database by hand to make and produce the claimed invention.

II. (Brief pg.21-22: Section B2- Claims 6 and 12-14)
With regard to claims 6 and 12-14, these claims are at least rejected under 35 USC 112(a) based on their respective rejected independent claims. As for the discussion of lack of enablement relating to the traits: “competency”, “well-being state” and “performance-rating”; the rationale is the same as discussed to Section I: D and E above. The Disclosure fails to teach how 
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
February 19, 2021

Conferees:
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792                
                                                                                                                                                                                        /NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.